Dissenting Opinion by
Judge Rogers:
I respectfully dissent. I believe this case differs from Richland School District v. Unemployment Compensation Board of Review, 74 Pa. Commonwealth Ct. 413, 459 A.2d 1358 (1983). In Richland the school district wrote to the claimants as follows “This letter shall serve as reasonable assurance that your name will appear on the [substitutes listing]” and that “[y]ou will, accordingly, be called to work in the District as your services are needed.” Also, in Richland the district told the claimants that they would be reinstated on the basis of their seniority as vacancies occurred.
Here all we have is the claimant’s suspension and an offer to place his name on the substitutes list which he accepted. The school board secretary testified as follows:
Q: In terms of substitute employment for the upcoming school year, is the District in the position to assure Mr. Perry he will have any particular number of days of work.
A: No.
Q: There’s no guarantee of a single day of work is there?
A: No.
It is true that in some of our myriad of cases on this subject we have said the obvious, that the phrase rea*562sonable assurances imports less certainty of employment than the word guarantee. It is also true that the word guarantee was used in the second question asked of the witness. But the first question was whether the District was able to “assure . . . any particular number of days of work” and the answer was no. This was not reasonable assurance; it was no assurance.
I would reverse the order.